internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-109683-00 date date legend authority state city system hospital hospital b bonds date date date date date a this letter is in reply to your request for a ruling that the use of bond proceeds as described below will be an insubstantial deviation from the public notice and approval requirements of sec_147 of the internal_revenue_code and sec_5f f of the temporary income_tax regulations facts and representations you make the following factual representations the authority is a public body corporate and politic of the state created to enable nonpublic nonprofit hospitals to provide facilities and services for healthcare to accomplish this purpose the authority is authorized to issue bonds to finance certain exempt_activities of organizations described in sec_501 the system is a sec_501 organization and consists of a system of integrated healthcare facilities located within the state the system is the sole member or shareholder directly or indirectly of each system subsidiary through its subsidiaries the system currently owns and operates six acute care and specialty hospitals and a number of ambulatory care centers nursing homes and physician practices the authority issued the bonds as qualified sec_501 bonds for the benefit of hospital on date as of date hospital was not in any way related to or otherwise affiliated with the system hospital consists in part of a tertiary-care teaching hospital located within the same geographic area served by the system the proceeds of the bonds were loaned to hospital to in part finance certain construction and renovation at hospital the hospital project prior to issuance of the bonds the authority published a notice of public hearing in a newspaper of general circulation in the city which is the location of the geographic area served by the system the notice proposed to issue the bonds and in part use the proceeds of the bonds for the hospital project and also contained a general functional description of the hospital project the notice provided the place date and time of the public hearing relating to the proposed issuance of the bonds the notice set forth the maximum aggregate principal_amount of the bonds the notice identified the potential site location for the hospital project by street address and city a public hearing was held and the governor of the state approved the issuance of the bonds and the use of the bond proceeds for the hospital project as that use was described in the public notice on date hospital entered into an affiliation agreement the agreement with the system under the terms of the agreement the system became the sole corporate member of hospital and became a member of the obligated group that guarantees repayment of the bonds on date the system announced a plan to integrate and consolidate the services previously provided at hospital b a wholly owned subsidiary of the system and hospital the services would be consolidated at hospital after the hospital project was completed and hospital b would be demolished hospital and hospital b are located approximately one-half mile apart subsequent to date the system began experiencing financial difficulties including losses resulting from the acquisition of hospital on date the governing board_of the system the board determined to cease operations at hospital and consolidate operations of the two hospitals at the site of hospital b on date the board approved a plan to in part use approximately dollar_figurea of the unspent proceeds of the bonds to finance renovations at hospital b to meet immediate health and safety requirements the portions of hospital b that will be renovated with the dollar_figurea of unspent proceeds generally serve the same function as portions of hospital that would have been renovated as part of the hospital project no new structures additions or changes to any building facades will be financed with the dollar_figurea of unspent bond proceeds all property provided by the dollar_figurea of unspent proceeds will be owned and used by the system of which hospital is now a part a ruling is requested that the proposed use of approximately dollar_figurea of the proceeds of the bonds to finance renovations at hospital b constitutes an insubstantial deviation from the public notice and public approval requirements of sec_147 and sec_5f f law and analysis sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term private_activity_bond includes any bond issued as part of an issue that meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or meets the private_loan_financing_test of sec_141 sec_141 provides that the term qualified_bond means any private_activity_bond that is a qualified sec_501 bond sec_147 provides that a private_activity_bond is not a qualified_bond unless it is part of an issue that has been approved by the governmental_unit that issued the bond or by the governmental_unit on whose behalf the bond was issued sec_147 treats an issue as having been approved by a governmental_unit if the issue is approved by the applicable_elected_representative of the governmental_unit after a public hearing following reasonable public notice sec_5f f provides further guidance on meeting the public notice and approval requirements under sec_5f f a facility is within the scope of an approval if the notice of public hearing and the approval contain all of the following i a general functional description of the type and use of the facility to be financed ii the maximum aggregate face_amount of obligations to be issued with respect to the facility iii the initial owner operator or manager of the facility and iv the prospective location of the facility by its street address or if none by a general description designed to inform readers of its specific location the term facility is defined to include a tract or adjoining tracts of land the improvements thereon and any personal_property used in connection with such real_property separate tracts of land including improvements and connected personal_property may be treated as one facility only if they are used in an integrated operation an approval is valid under sec_5f f for an issue notwithstanding insubstantial deviations with respect to the maximum aggregate face_amount of the bonds issued under the approval for the facility the name of its initial owner manager or operator or the type or location of the facility from that described in the approval an approval or public notice is not adequate if any of the items in sec_5f f i through iv with respect to the facility to be financed are unknown on the date of the approval or the date of the public notice sec_5f g states that a public hearing is a forum providing a reasonable opportunity for interested individuals to express their views both orally and in writing on the proposed issue of bonds and the location and nature of a proposed facility to be financed in defining reasonable public notice sec_5f g states that the public notice must be reasonably designed to inform residents of the affected governmental units including residents of the issuing unit and the governmental_unit where a facility is to be located of the proposed issue the notice must state the time and place for the hearing and must contain the information contained in sec_5f f notice is presumed to be reasonable if it is published no fewer than days before the scheduled hearing when sec_215 of the tax equity and fiscal responsibility act of tefra added former sec_103 to the code the public approval requirement applied only to industrial_development_bonds and not to bonds issued for the benefit of sec_501 organizations at that time tax-exempt industrial_development_bonds were required to finance specific capital projects consequently sec_5f states that a facility is within the scope of approval if the notice of hearing and the approval contain all of the items listed in sec_5f f i through iv later sec_1301 of the tax_reform_act_of_1986 expanded the application of the public approval requirement to all private_activity_bonds this expansion included qualified sec_501 bonds even though sec_145 does not require that qualified sec_501 bonds finance a facility as defined in sec_5f f according to the senate committee on finance s rep no 97th cong 2d sess the public notice and approval requirements in tefra were enacted to help eliminate inappropriate uses of tax-exempt_financing and to help restore the benefit of tax-exempt_financing for traditional governmental purposes while admitting that state and local governments were best suited to determine the appropriate uses of industrial_development_bonds the committee believed that industrial_development_bonds would serve legitimate purposes only if a the affected public has an opportunity to comment on the use of tax-exempt_financing for particular facilities and b after that input the elected representatives of the governmental_unit determine that there will be substantial public benefit from issuing the bonds the conference committee adopted the senate amendment with some clarifications h_r conf_rep no 97th cong 2d sess c b the purpose of the public notice requirement is to ensure that the affected public will be notified of the pending bond issue and made aware of the intended use of proceeds to elicit comments that will ensure a substantial public benefit from issuing bonds because of the system’s decision to consolidate the operations of hospital and hospital b the approximately dollar_figurea of unspent proceeds of the bonds will be spent at the site of hospital b which is located approximately one-half mile from the location described in the public notice for the bonds hospital medical facilities have existed on the sites of hospital and hospital b for many years the proposed use of the approximately dollar_figurea to finance renovations at hospital b does not deviate from the nature of the original intended use of those unspent proceeds for the hospital project as the portions of hospital b that will be renovated with the dollar_figurea of unspent proceeds generally serve the same function as portions of hospital that would have been renovated as part of the hospital project thus the approximately dollar_figurea of unspent proceeds will be used in a nearby facility in essentially the same manner as originally approved no new structures additions or changes to any building facades will be financed the approximately dollar_figurea of unspent proceeds that the system proposes to use at hospital b represents less than one-fifth of the original principal_amount of the bonds the originally published notice therefore provided the general_public in the affected locality with all of the pertinent information regarding the proposed project as required by sec_147 and sec_5f f conclusion based on the specific facts presented and representations made we conclude that the proposed use of approximately dollar_figurea of the proceeds of the bonds to finance renovations at hospital b constitutes an insubstantial deviation from the public notice and public approval requirements of sec_147 and sec_5f f except as specifically ruled above no opinion is expressed concerning this transaction under any other provision of the code or regulations thereunder specifically no opinion is expressed concerning whether interest on the bonds is excludable from gross_income under sec_103 this ruling letter is addressed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel tax exempt and government entities by timothy l jones assistant to the chief tax exempt bond branch
